DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 01/21/2022. Claims 1-20 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.
Applicant argues, pages 8-9 of the remarks, “Dornemann fails to disclose the concept of identifying the copy of data based on its location information in the backup storage from the backup data map, as required by amended independent claims 1, 8, and 15. To be more specific, Dornemann’s indexing approach fails to disclose a location of the copy of the data.”
The Examiner respectfully disagrees and submits that Dornemann elsewhere in the disclosure describes storing location information of backup data in content index, e.g., content index 427 or in general consolidated VM file and content index 439 which was previously mapped to the claimed “backup data map”.
In paragraphs [0186]-[0189], Dornemann describes content indexing. The context index, e.g., content index 427, can also include the storage locations of or pointer references to indexed data in primary data 112 and/or secondary copies 116. Such content index data provides storage manager 140 or other components with an efficient mechanism for locating primary data 112 and/or secondary copies 116 of data 
In view of the foregoing remarks, independent claims 1, 8, and 15 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dornemann et al. US 2020/0233846 (“Dornemann”).
As per independent claim 1, Dornemann teaches A backup storage (FIG. 1A shows an information management system 100, para 0029. System 100 includes primary storage devices 104 storing primary data 112 and secondary storage devices 108 storing secondary copies 116, para 0064 and FIG. 1A. Secondary copies 116 are derived from primary copies 112 and represent backup of primary copies 112, para 0079 and FIG. 1A), comprising:
a persistent storage (Secondary storage devices 108 can be disk drives, SAN, NAS, SSD, tape libraries etc., para 0064) for storing:
backups of entities (FIG. 3 illustrates secondary storage devices 108 comprising backup of hypervisor metadata copy 315 and hypervisor-independent one or more VM block-level backup copy 316, para 0277 and FIG. 3),
a backup data map (Consolidated VM file and content index 439 includes VM file index 426 and VM content index 427, para 0302 and FIGS. 4A-B. “Each of the virtual machines (210.2, 214.4) may also generate data maps. The data maps may specify the data included in virtual machine and/or application hosted by the virtual machine.” Para 0058 of the instant filed specification. Based on para 0058 of the specification, a data map or a backup data map is interpreted to include specification of backup data of virtual machines. As will be shown in the following, in Dornemann, a virtual server data agent (VSA) 442 generates indexes 439, 426 and 427 described in the paragraphs below);
a backup manager (Consolidated backup appliance 450, para 0301 and FIG. 4B. Consolidated backup appliance 450 includes among other things VSA 442 and search service 435, para 0301 and FIG. 4B) programmed to:
obtain a search request for data (Search service 435 comprises features for accepting search queries from users, para 0299 and FIGS. 4A-B);
obtain at least two data maps associated with at least two of the entities (Referring to FIG. 5, at block 512, VSA 442 collects “indexing information” (VM file index 426) about the files and directories discovered within backup copy 316, para 0320 and FIG. 5. At block 524, appliance 450 collects “content indexing information” (VM content index 427) within backup copy 316, para 0325 and FIG. 5. Note that each of the indexes 
generate the backup data map using the at least two data maps (Referring to FIG. 5, at block 514, “indexing information” collected at block 512 are stored into VM file index 426 and/or consolidated index 439, para 0321 and FIG. 5. At block 526, “content indexing information” collected at block 524 are stored into VM content index 427 and/or consolidated index 439, para 0326 and FIG. 5);
search the backups for the data using the backup data map to identify a copy of the data (Referring to FIG. 5, at block 516, a user searches for filenames comprising backed up VM data and does so without specifying the identity/name of the source VM 302 that created the VM data and further without specifying the name of the backup copy 316 comprising the backed up VM data. This search is supported by VM file index 426 and/or consolidated index 439 and by search service 435, para 0322 and FIG. 5. At block 528, a user searches for content within the secondary storage subsystem of system 300, which comprises any number of backup copies 316 and does so without specifying the filename comprising the content and further without specifying the identity/name of the source VM 302 that created the content and further without specifying the name of the backup copy 316 comprising the sought-after content. This is supported by VM content index 427 and/or consolidated index 439 and search service 435, para 0327 and FIG. 5), wherein the copy of the data may be identified based on location information for the copy of the data in the backup storage included in the backup data map (The context index, e.g., content index 427, can also include the storage locations of or pointer references to indexed data in primary data 112 and/or 
provide the copy of the data in response to the search request (Search service 435 comprises a suitable user interface that accepts queries and provides search results, para 0327 and FIG. 5).
As per dependent claim 2, Dornemann discloses the device of claim 1. Dornemann teaches wherein generating the backup data map using the at least two data maps comprises: instantiating a virtual machine (VM) integrated backup manager in a VM associated with one of the at least two entities (Virtual server data agent (VSA) 442 executes on backup proxy 306, para 0295 and FIGS. 3 and 4A);
generating one of the at least two data maps using the VM integrated backup manager (Referring to FIG. 5, at block 512, VSA 442 collects “indexing information” (VM file index 426) associated with backup copy 316, para 0320 and FIG. 5);
generating a backup for the VM (VSA 442 is responsible for generating backup copy 316 in conjunction with a media agent 444 for storing backup copy 316 to secondary storage 108, para 0295);
generating a backup data package comprising the backup and the one of the at least two data maps (Referring to FIG. 5, at block 512, VSA 442 collects “indexing information” (VM file index 426) associated with backup copy 316, para 0320 
As per dependent claim 3, Dornemann discloses the device of claim 2. Dornemann teaches wherein generating the one of the at least two data maps using the VM integrated backup manager comprises: crawling data of the VM associated with the one of the at least two entities prior to generating the backup for the VM to obtain an initial data map (A content index engine may be configured to scan data of primary storage subsystem 117 (see FIG. 1A) and create a metabase associated with the primary storage subsystem 117 data, para 0189);
registering with an operating system of the VM associated with the one of the at least two entities after generating the initial data map for change operations to monitor the data of the VM associated with the one of the at least two entities (Primary data 112 may be highly changeable. A client computing device 102 can access primary data 112 stored in primary storage device 104 by making conventional file system calls via the operating system, para 0074. When one or more data agents 142 are installed on a client computing device 102, the installation script may register the client computing device 102 with storage manager 140, which in turn applies the default configuration to the client computing device 102. The default configuration can include a default storage policy, for example, and can specify any appropriate information sufficient to begin data protection operations, para 0202);
updating the initial data map continuously based on the monitoring of the data of the VM associated with the one of the at least two entities to obtain the one of the at least two data maps (Snapshot mapping of file system data may also be updated to reflect the changed block(s) at a particular point in time, para 0161).
As per dependent claim 4, Dornemann discloses the device of claim 1. Dornemann teaches wherein generating the backup data map using the at least two data maps comprises: indexing a portion of the backups using the at least two data maps to obtain indexed backups without using the backups (VM file index 426 supports searching for VM filenames without specifying the source VM, para 0291 and FIG. 4A. VM file index 426 is a data structure that stores indexing information for tracking files and directories found in backup copies 316, para 0297 and FIG. 4A).
As per dependent claim 5, Dornemann discloses the device of claim 4. Dornemann teaches wherein searching the backups for the data using the backup data map to identify the copy of the data comprises: identifying a portion of a backup of the backups associated with the data based on the indexed portion of the backups (VM file index 426 supports searching for VM filenames without specifying the source VM, para 0291 and FIG. 4A. VM file index 426 is a data structure that stores indexing information for tracking files and directories found in backup copies 316, para 0297 and FIG. 4A).
As per dependent claim 6, Dornemann discloses the device of claim 1. Dornemann teaches wherein the backups of the entities are stored in an unindexed format, wherein the entities are virtual machines (A backup copy 316 is a hypervisor-independent VM block-level backup copy 316 that originates from a virtual disk 312 used by a VM 302, para 0286. Since there is no controlling definition of 
As per dependent claim 7, Dornemann discloses the device of claim 1. Dornemann teaches wherein the backup data map is an index of all portions of data of the backups, wherein the backup data map associates each portion of the data of the backups with at least one application of a plurality of applications of the entities (VM file index 426 supports searching for VM filenames without specifying the source VM, para 0291 and FIG. 4A. VM file index 426 is a data structure that stores indexing information for tracking files and directories found in backup copies 316, para 0297 and FIG. 4A).
As per claims 8-14, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-7.
As per claims 15-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-6. For computer program product on a non-transitory computer readable medium, see para 0342 of Dornemann.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132